DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 12/11/2020 has been entered and is currently under consideration.  Claims 1-7 and 11-23 remain pending in the application.  Claims 18-21 are allowed.
Claim Interpretation
The following claim terms have been given the scope as defined by applicant specification:
"substantially constant width in the tire axial direction” means that an absolute value of angular difference between an angle of a side edge arranged on the axially one side of a first part with respect to the tire circumferential direction and an angle of a side edge arranged on the axially other side of the first part with respect to the tire circumferential direction is not more than 5 degrees.
"extending along the tire circumferential direction" means that the angles and of the side edges on both sides in the tire axial direction of the first part are not more than 15 degrees.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the second part 7 in Fig 3 having a trapezoidal shape as described in [0036] of applicant specification (US 2018/0312009) and in amended claim 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

    PNG
    media_image1.png
    779
    693
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-17, and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 16, and 22 are rendered indefinite because it is not clear which ground contacting surface (first block, second block, etc.) is being referenced in the last instance of “the ground contacting surface”.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean the ground contacting surface of each respective block.
The term "substantially parallel" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim has been interpreted to mean that the pair of axial side edges extend in the tire circumferential direction with a substantially constant width as defined in claim interpretation above.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graas et al. (US 5135038) hereinafter Graas.
Regarding claim 1, Graas teaches:
A tire (abstract) comprising:
a tread portion provided with a plurality of blocks arranged therein (Fig 4: tread 11, rows 412, 413), wherein
the plurality of the blocks include at least one first block consisting of a first part arranged on one side in a tire circumferential direction and a second part arranged on the other side in the tire circumferential direction (Fig 4 and Annotated Fig 4 of Graas: blocks of row 412),
the first part has a quadrangular shape and extends in the tire circumferential direction with a substantially constant width in a tire axial direction (Fig 4 and Annotated Fig 4 of Graas), and
the second part has a trapezoidal shape and a width in the tire axial direction larger than that of the first part so that the second part protrudes axially outwardly from the first part so as to protrude more toward one side than toward the other side in the tire axial direction (Fig 4 and Annotated Fig 4 of Graas).

    PNG
    media_image2.png
    543
    337
    media_image2.png
    Greyscale

Regarding claim 2, Graas teaches the tire according to claim 1.
Graas further teaches wherein the second part comprises a first protruding portion that protrudes from the first part toward the one side in the tire axial direction by an amount that is the largest protruding amount of the block (Fig 4 and Annotated Fig 4 of Graas).
Regarding claim 6, Graas teaches the tire according to claim 1.
Graas further teaches wherein the plurality of the blocks include a plurality of the first blocks and second blocks arranged alternately in the tire circumferential direction, the second blocks each have a ground contacting surface having a contour shape obtained by reversing a ground contacting surface of the first block, and a contour shape of a ground contacting surface of each of the first blocks and the 
Regarding claim 7, Graas teaches the tire according to claim 6.
Graas further teaches wherein the blocks provided in the tread portion include a pair of the first block and the second block arranged so that the second parts thereof face each other with a lateral groove therebetween, and end portion edges in the tire circumferential direction of the pair of the first block and the second block are each inclined with respect to the tire axial direction so that the lateral groove is inclined with respect to the tire axial direction (Fig 4: lateral grooves 432, 433).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graas in view of Heinhaupt (US 2017/0326919 of record).
Regarding claim 5, Graas teaches the tire according to claim 2.
Graas further teaches wherein the first protruding portion comprises a ground contacting surface and a wall surface extending inwardly in a tire radial direction from the ground contacting surface (Fig 1, 4).
Graas does not teach a convex portion locally protruding and arranged radially inside the wall surface.
In the same field of endeavor, Heinhaupt teaches blocks comprising a ground contacting surface, a wall surface extending inwardly in a tire radial direction from the ground contacting surface, and a 
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the first protruding portion as taught by Graas with the projections as taught by Heinhaupt in order to improve performance in wintry conditions.
Allowable Subject Matter
Claims 18-21 allowed.
Regarding claim 18, Graas does not teach the second part has a width in the tire axial direction larger than that of the first part so that the second part protrudes axially outwardly from the first part toward both axial sides (Graas teaches that the second part only protrudes axially outward from the first part on one side).
Takemori (US 2017/0057297 of record) does not teach the second part comprises a first protruding portion that protrudes from the first part toward the one side in the tire axial direction by an amount that is the largest protruding amount of the block (see Annotated Takemori Fig 3 below).

    PNG
    media_image3.png
    636
    763
    media_image3.png
    Greyscale

The prior art of record either alone or in combination does not teach all the limitations of claim 18, and therefore claim 18 is allowed.
Claims 19-21 are allowed due to dependency on claim 18.
Claims 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Graas teaches the tire according to claim 2.
Graas does not teach wherein the first protruding portion is formed in a tapered shape in which a length thereof in the tire circumferential direction decreases toward a protruding end thereof (Graas has a constant length).
The prior art of record either alone or in combination does not teach all the limitations of claim 3, and therefore claim 3 is indicated for allowable subject matter.
Regarding claim 4, Graas teaches the tire according to claim 2.
Graas does not teach wherein the second part comprises a second protruding portion protruding from the first part toward the other side in the tire axial direction with a smaller protruding amount than that of the first protruding portion.
The prior art of record either alone or in combination does not teach all the limitations of claim 4, and therefore claim 4 is indicated for allowable subject matter.
Claims 11-17 and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 11, the prior art does not teach the side edge portion on the other side in the tire axial direction extends obliquely with respect to the tire circumferential direction so as to protrude toward the other side in the tire axial direction.  Graas teaches only one obliquely extending side edge with the other side edge extending parallel to the circumferential direction.  Takemori teaches two obliquely extending side edges that extend in the same axial direction.
 Claims 12-17 are indicated for allowable subject matter due to dependency on claim 11.
Claims 22-23 are indicated for allowable subject matter due to dependency on claim 18.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not completely persuasive.
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments regarding claims 11-23 regarding allowable subject matter are persuasive except for the 112 issues indicated above.
The examiner notes that support for claim 11 and its dependent claims rely upon subject matter of Fig 3 as asserted by applicant remarks.  The examiner further notes that Fig 3 is currently objected to 
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                        /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743